432 F.2d 1358
Vincent J. DeFELICE, Jr., Appellant,v.PHILADELPHIA BOARD OF EDUCATION and Mark R. Shedd,Superintendent of Schools of Philadelphia.
No. 18486.
United States Court of Appeals, Third Circuit.
Argued Nov. 5, 1970.Decided Nov. 17, 1970.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John P. Fullam, Judge.
Benjamin Pomerantz, Philadelphia, Pa., for appellant.
Martin Horowitz, School District of Philadelphia, Legal Counsel, Philadelphia, Pa., for appellees.
Before BIGGS, MARIS and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The judgment of the court below will be affirmed upon the careful and well reasoned opinion of Judge Fullam, D.C., 306 F.Supp. 1345.